DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 5 years suspended for Forgery plus restitution of $1,532 within 2 years + conditions imposed on June 5, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Brant Light, Deputy County Attorney from Cascade County for appearing before the Sentence Review Board.
We wish to thank Robert Anderson of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.